DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 6/24/2022 have been fully considered but they are not persuasive. Applicant argues that Norrie (20150275604) fails to teach ‘an internal chamber within a wall of the single-component body and isolated from the external surface’. Examiner respectfully disagrees. The definition of within is inside (something): www.bing.com/search?q=within&cvid=7827b7cbaf934cf28172654da1273216&aqs=edge..69i57j46j0l7j69i11004.3092j0j1&FORM=ANAB01&PC=U531
In fig. 2, Norrie clearly teaches an internal chamber (inner bore of 22) is within/inside a wall of the single component body 22 and isolated from the external surface/outer surface of the body 22. 
All rejections stand.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norrie et al. (20150275604 – “Norrie”).
Norrie discloses a subsurface tool (i.e., fig. 1), comprising:
Re claim 1:
an integrally formed single-component body 22 (i.e., fig. 2) that defines:
an external surface (outer surface of 22); and
an internal chamber (inner bore of 22) within (www.bing.com/search?q=within&cvid=66e1244366d1426da75f2b889bf87697&aqs=edge.0.69i59j46j0l7j69i11004.2397j0j1&FORM=ANAB01&PC=U531) a wall of the single-component body and isolated from the external surface/outer surface (of body 22); wherein, when the tool is subjected to one or more stresses (i.e., pgh. 24:7, longitudinal force), a stress concentration (i.e., pgh. 24:5- 9, at frangible regions 26) is created within a stress zone (around frangible regions 26) of the single-component body, the stress zone being adjacent the internal chamber.
Re claim 2, the tool 22 is a millable packer (i.e. fig. 1, inner sleeve 22 creates seal between its outer surface and inner surface of tubular body 20 and pgh. 22:13-14, “The inner sleeve 22 may be manufactured from a metal, plastic, or composite material’ - a metal, plastic and composite material are millable); and wherein the stress zone extends within a release-by-milling zone 64 (i.e., fig. 5).
Re claim 3, the tool is a bi-directional pressure plug (i.e., fig. 1, inner sleeve 22 creates seal between its outer surface and inner surface of tubular body 20 and the seal prevents upward and downward fluid flow between the outer surface and the inner surface) having: a first configuration in which the body of the plug integrally forms (i.e., fig. 2): a tubular portion (body of 20) that defines an interior passage (inner bore of 20 receiving 22); and a plug (the seal) portion connected to the tubular to form an interface therebetween (interface between outer surface of 22 and inner surface of 20), the plug portion (the seal is extended along the interior passage) extending across the interior passage; wherein the stress zone (around frangible regions 26) extends within the body at the interface (26 is extended short vertically at the interface); and a second configuration in which the plug portion is not connected to the tubular at the interface (i.e., fig. 5 reduced wall 64 is not connected at the interface).
Re claim 4, the bi-directional pressure plug is a single-component (i.e., fig. 2), bi- directional pressure plug (see claim 3 above bi-directional pressure plug).
Re claim 5, the subsurface tool 22 is a shear annular element (i.e., pgh. 24:10, sleeve 22 is broken) having a first configuration in which the body of the shear annular element defines: an outer diameter (exterior diameter of 22) that at least partially defines an outer radial portion (i.e., fig. 2); an inner diameter (interior diameter of 22) that at least partially defines an inner radial portion (i.e., fig. 2); and an axial length (vertical length of 22); wherein the stress zone 26 extends between the inner radial portion and the outer radial portion (i.e., fig. 1B) along at least a portion of the axial length of the body.

Re claim 6, the shear annular element 22 has a second configuration in which the inner radial portion is sheared from the outer radial portion along the stress zone (i.e., The inner radial portion and outer radial portion are sheared form each other when sleeve 22 is broken).
Re claim 7, the shear annular element 22 is a single-component shear sleeve (i.e., fig. 2).
Re claim 9, wherein the shear strength of the shear pin 24 (i.e. pgh. 22, “shear pin”) is dependent upon a sectional area of the internal chamber (chamber within wall of 18 for the pin) along a portion of a cylindric section (cylindrical body of sleeve 22) within the stress zone (shear pin will be sheared when the sleeve 22 is broken).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Norrie in view of Velez (20130310961).
Norrie is silent on the tool is at least partially manufactured using an additive manufacturing process. Velez teaches a tool is at least partially manufactured using an additive manufacturing process (i.e., pgh. 35, “additive manufacturing process’). It would have been obvious to one of ordinary skill in the art at the time the invention was made to try the tool of Norrie, with additive manufacturing process, as taught by Velez, for positioning successive layers of material in the tool (i.e., Velez, pgh. 35).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676